Exhibit 10.4




SENIOR SECURED CONVERTIBLE PROMISSORY NOTE







$100,000

La Jolla, California




June 30, 2013







FOR VALUE RECEIVED, the undersigned, Ehouse Global, Inc. a Nevada  corporation
(the "Company" or “EHOS ”), agrees and promises to pay to Realty Capital
Management Limited (the Note Holder), located at c/o Bleinham Trust , PO Box
3483, Road Town, Tortola, BVI or at such other place or places as the Holder may
designate in writing, One Hundred Thousand Dollars ($100,000), in legal tender
of the United States of America, in immediately available funds, on July 10
 2014.




1.01

Senior Secured Convertible Note (hereinafter "Note") being sold is subject to
the terms and conditions of this Agreement.




1.02

Consideration. The Payment for the Note will be escrowed and will be disbursed
on the closing date upon all of the following actions taking place:




a.

Execution of this Agreement

b.

Delivery of Executed Share Exchange Agreement between Ehouse Global, Inc.and
NutraLiquids LLC

c.

Delivery to escrow agent of 1,000,000 shares of restricted EHOS shares in the
name of Realty Capital Management Limited.

d.

46,800,000 shares of restricted EHOS common stock distributed to NutraLiquids
 LLC's Shareholder(s) (hereinafter "Shareholder") pursuant to the Share Exchange
Agreement along with Stock Power-to be held in escrow in Event of Default

e.

Undated letter to the Company's Transfer Agent authorizing the transfer of all
46,800,000 shares of EHOS in the name of Shareholder in Event of Default.




1.03

Closing. The Closing is to take place on July 11, 2013.  As of closing, all
representations and warranties of the parties shall be true and complete and
shall not contain any material misstatements or omissions.  




1.04

Escrow. The seller shall cause items 1.02 (a), (b), (d) and (e) to be placed in
escrow with Gary B. Wolff, PC (New York, NY) and item 1.02 (c) will be placed in
escrow by the Shareholder. The buyer will wire funds directly to Gary Wolff's
escrow account. Upon the closing date the escrow agent will release funds to
EHOS and deliver Items 1.02 (a), (b), (c) to the buyer. The Escrow Agent will
maintain items 1.02 (d) and (e) in escrow for the term of the Note and return
such items to the beneficial owner upon full repayment of the Note along with
all interest due. However if EHOS is in default then items 1.02 (d) and (e) will
be delivered to the Note Holder.




2.

Terms of the Senior Secured Convertible Note. Schedule A, also known as the Term
Sheet, executed on July 11, 2013 describes full terms and are repeated below:




a.

Seniority of Note. This Note will be Senior to all Notes, Debentures and any
Loan entered into by the Company for the term of the Note.




b.

Maturity: Is 365 Days from July 11, 2013. This Note is to Mature on July 10,
2014.




c.

Interest: 12 % per annum (US$12,000) payable quarterly (four quarterly payments
of US$3,000).  The first payment is due 90 days from execution of this
Promissory Note.





--------------------------------------------------------------------------------




c.

Restricted Equity Kicker: The Company will issue 1,000,000 shares of restricted
common stock from the Company treasury to Realty Capital Management Limited.
These shares will have Piggyback Registration rights and may be sold under Rule
144 six months after issuance assuming Company is current in its filings with
the Securities and Exchange Commission.




d.

Conversion Terms of Note upon event of Default: The Senior Secured Convertible
Note is convertible into common stock at the rate of $0.001 per share or 100
Million shares of the Company’s Common Stock. However, such conversion can only
take effect upon Default of the Senior Secured Convertible Note by the Company
as outlined in the Section marked “Condition of Default” below.




e.

Prepayment of Note: The Company can prepay the Note within 180 days by paying
115% of the Principal due plus all accrued interest. From day 181 to 365 the
Note can be pre-paid by paying 100% of the Note plus all accrued interest.




f.

Security for Secured Note: Shareholder will deposit 46,800,000 shares of common
stock of Ehouse Global, Inc. into the escrow account of Gary B. Wolff, P. C.
along with respective Stock Powers. In addition, Shareholder will execute a
non-dated letter to the Transfer Agent stating that Shareholder is transferring
the shares to the Note Holder upon the event of Default and will not block or
attempt to block such transfer. The shares, the stock power and the letter to
the Transfer Agent will be held in Escrow for the life of this Note. Once the
Note plus all accrued interest is paid in full to the Note Holder then all the
EHOS shares held in escrow will be returned to Shareholder and the letter to the
Transfer Agent will be destroyed by the escrow agent. Shareholder will retain
all shareholders rights to these shares while they are in Escrow (Voting Rights,
Dividend Rights, Etc.). These shares will only be transferred to the Note Holder
in the Event of Default.




e.

Rights and Preferences: Liquidation Preference: In the event of any liquidation,
dissolution or winding up of the Company, the holders of Senior Secured Note
will be entitled to be paid as follows: First, the holders of the Senior Secured
Convertible Note shall be entitled to receive any unpaid and accrued interest.
Second, the full amount of the Principal due on the Note.




g.

Condition of Default:  Consequences.  In the event of the occurrence of a
Condition of Default (as defined), the Holder may declare the entire unpaid
principal balance of the Note immediately due and payable at the place of
payment, without presentment, protest, notice or demand, all of which are
expressly waived.  The term "Condition of Default" shall mean:




(1)

the failure to pay any installment of interest due under the Note  within Thirty
days after the day on which any such payment is due;




(2)

the failure to pay the principal amount due under the Note  within Thirty days
after the day on which any such payment is due;











--------------------------------------------------------------------------------




(3)

the Company makes an assignment for the benefit of creditors or admits in
writing its inability to pay its debts generally as they become due or fail to
generally pay its debts as they become due; an order, judgment or decree shall
be entered for relief in respect of or adjudicating the Company or any of its
subsidiaries bankrupt or insolvent; the Company or any of its subsidiaries shall
petition or apply to any tribunal for the appointment of, or taking of
possession by, a trustee, receiver, custodian, or liquidator or other similar
official of the Company or any subsidiary or of any substantial part of any of
their respective assets; the Company or any of its subsidiaries shall commence
any proceeding relating to the Company or any subsidiary under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction, or any such petition or application is
filed or any such proceeding is commenced against the Company or any of its
subsidiaries and such petition, application or proceeding is not dismissed
within 60 days;




(4)

Any representation or warranty made by the Company herein is breached or is
false or misleading in any material respect, or any schedule, certificate,
financial statement, report, notice, or other writing furnished by the Company
to the holder is false or misleading in any material respect on the date as of
which the facts therein set forth are stated or certified.




h.

Event of Default: If any of the “Conditions of Default” are met then the Escrow
Agent will deliver the 46,800,000 shares of EHOS held in Escrow to the Note
Holder along with Stock Power, Letter to Transfer pre-signed and not dated from
Shareholder and authority to transfer shares to Note Holder or Note Holders
Nominee. At the same time, the Note Holder can demand that  Shareholder resign
his official capacity with the Company.




In addition, upon Default The Note Holder can then convert the Senior Secured
Convertible Note into Common stock of the company at $0.001 per share  (100
Million Shares).




i.

Limitation of Issuance of EHOS Shares: During the life of the Note. The Company
will not issue Shareholder any additional Common shares or any type of Hybrid
shares providing super voting preference over the Company’s Common Stock. In
addition, the Company will not sell, transfer or issue in any respect the 1
Million shares of the Company’s preferred stock authorized without first seeking
the written permission of the Note Holder which permission shall not
unreasonably be withheld.




j.

Information and Registration Rights:




(1)

Information Rights,: The Company shall remain current with all its filings with
the Securities & Exchange Commission.  




(2)

Piggyback Registration: The Note Holder will be entitled to "piggyback"
registration rights on registrations of the Company or on any demand
registrations, subject to the right of the Company and its underwriters, in view
of market conditions, to reduce or eliminate the number of shares of the
Investors proposed to be registered.




(3)

Registration Expenses: All registration expenses (exclusive of underwriting
discounts and commissions and special counsel fees of a selling shareholder)
shall be borne by the Company.











--------------------------------------------------------------------------------




3.

Use of Proceeds. EHOS  will utilize the proceeds received from the Note Holder
for General Working Capital.




4.

Place and Manner of Payment.  All sums due under this Note are payable not later
than 12:30 P.M., New York time, in legal tender of the United States of America
current on the dates such sums or payments are respectively due, in immediately
available funds, without offset or setoff.   

 

5.

No Setoff, Etc.  The obligations of the Company to pay the principal balance due
to the Note Holder shall be absolute and unconditional and the Company shall
make such payment without abatement, diminution or deduction regardless of any
cause or circumstances whatsoever including, without limitation, any defense,
setoff, recoupment, or counterclaim which the Company may have or assert against
the Holder or any other person.




6.

Waiver of Presentment, Etc.  The Company waives presentment, demand, notice of
dishonor, protest and notice of nonpayment and protest.




7.

Costs of Collection.  The Company shall pay all costs and expenses of collection
incurred by the Note Holder, including reasonable attorneys' fees.




8.

Notices.




(a)

Any notice pursuant to this Note to be given or made by the Holder to or upon
the Company shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Company to the Note Holder) as follows:




(b)

Any notice pursuant to the Note to be given or made by the Company to or upon
the Note Holder shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Note Holder to the Company) to the address of the Note Holder set forth
above.




11.

Register of Notes.  The Company shall keep at its principal office (or such
other place the Company reasonably designates) a register for the registration
of Notes.  Each transfer of the Notes and payment thereunder as well as the name
and address of such holder of Notes shall be noted on the register of Notes.
 The register shall be made available by the Company for review by the Holder or
his agent during usual business hours of the Company.




12.

Modification and Waiver.  No modification or waiver of any provision of the
Note, nor any departure by the Company therefrom, shall in any event be
effective unless the same shall be in writing signed by the Note Holder and then
such modification or waiver shall be effective only in the specific instance for
the specific purpose given.  




13.

Neither failure of Note Holder to exercise nor any delay on the part of the Note
Holder in exercising any right, remedy, discretion or power granted hereunder
shall be or constitute a waiver thereof. The obligation herein set forth shall
be binding upon Maker and successors and assigns, and shall inure to the benefit
of the Holder and its successors and assigns.




15.

 Maker hereby waives presentment for payment, protest and notice of protest and,
except as otherwise specified herein, all other notices or demands in connection
with the delivery, acceptance, performance, default or endorsement of the Note.











--------------------------------------------------------------------------------




16.

Exclusivity. From the date of the last signature below and for the next 60 days,
the Company shall not, and the Company shall cause its officers, directors,
employees, advisers, representatives and other agents not to, enter into or
continue any discussions or negotiations or make any agreement with any third
party concerning a possible equity investment or loan or other type of funding,
directly or indirectly.




17.

Confidentiality. The terms and conditions described in this Note including its
existence shall be confidential information and shall not be disclosed by the
undersigned parties to any third party.  If an undersigned party determines that
it is required by law to disclose information regarding this Note or to file
this Note with any regulatory or governmental authority, it shall, a reasonable
time before making any such disclosure or filing, consult with the other
undersigned parties regarding such disclosure or filing and use its best efforts
to obtain confidential treatment for such portions of the disclosure or filing
as may be requested by any of the other undersigned parties.




18.

Governing Law . This Note and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the  State of Nevada, without giving
effect to principles of conflicts of law.







Attest:







Ehouse Global, Inc.




By: /s/ Scott Corlett

Name: Scott Corlett

Chief Executive Officer




Date: _________________________












